UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ROBIN A. HARPER,
Plaintiff,
Civil Action No.
Vv. 20-cv-12271-NMG
MASSACHUSETTS BAY TRANSPORTATION
AUTHORITY,
Defendant.

eee ss es

 

ORDER

GORTON, J.

Pro se litigant Robin A. Harper has filed a civil complaint
in which she alleges that her employer, the Massachusetts Bay
Transportation Authority, did not fulfill its promise to give
her a position as a Deputy Program Manager. Harper also filed a
motion for leave to proceed in forma pauperis. (Docket Entry
No. 2).

On Agumt May 28, 2021, the Court entered an order (Docket SHG

o7/o/2'

No. 4) denying the motion for leave to proceed in forma pauperis
without prejudice. The Court ordered Harper to pay the filing
fee or file a renewed motion for leave to proceed in forma
pauperis. The Court warned Harper that failure to comply with

the order within twenty-one (21) days could result in the

dismissal of the action without prejudice.
The deadline for Harper’s compliance with the May 28, 2021
order has passed without any response from the plaintiff.
Accordingly, the Court orders that this action be DISMISSED
without prejudice for failure to pay the filing fee.

So ordered.

VA

Nathaniel M. Gorton
United States District Judge

Dated: 07/14/2021
